Citation Nr: 1744745	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  05-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for a depressive disorder.

In September 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  The Board remanded the claim in May 2007 and then denied it in a September 2008 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which granted a September 2009 Joint Motion for Remand setting aside the September 2008 Board decision.  

The Board remanded the claim in February 2010, September 2011, and November 2012.  In June 2013, the Board once again denied the claim and the Veteran again appealed the denial to the Court.  In January 2014, the Court granted a Joint Motion for Remand, which set aside the June 2013 denial and remanded the matter for action consistent with the Joint Motion.  The claim was remanded by the Board        in January 2015 for additional development.  

The Veteran, through his representative, has filed a motion to advance this case on the docket due to financial hardship.  Upon review of the documentation presented, the motion is granted.  38 C.F.R. § 20.900(c)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Veteran's attorney reported that the Veteran had received treatment at the Central Arkansas Veterans Healthcare System, North Little Rock     VA Medical Center (VAMC) and the Jesse Brown VAMC from 2012 to the present.  It appears that only records from the first facility were obtained.  See Stegall v. West, 11 Vet. App. 268 (1998).  While records from 1970 to 1980 have been previously requested from the Jesse Brown VAMC and found to no longer be available, there      appears to be no indication that records dating from 2012 to the present have been requested. As the Veteran's representative has indicated treatment "from 2012 to the present" in the 2015 correspondence, records from the Jesse Brown VAMC and North Little Rock VAMC dated since 2012 should be requested.     

Accordingly, the case is REMANDED for the following action:

(Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).)

1.  Obtain the Veteran's record of treatment from the Jesse Brown VAMC and the North Little Rock VAMC dated since 2012.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and      his representative should be furnished a supplemental statement of the case and be given an appropriate      period to respond thereto before the case is returned        to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in      an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




